EXAMINER’S STATEMENT OF REASONS OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,046,436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not show a pair of seats wherein the first shell is positioned forward in the first direction a first distance from the second shell; the second seat pan edge and the second backrest are at a first angle equal to or greater than perpendicular from the first direction as measured at the inner armrests; and when a second pair of seats, with a third seat identical to the first seat and a fourth seat identical to the second seat such that the second pair of seats is identical to the first pair of seats, is positioned a second distance immediately behind the first pair of seats, the first angle, the second curved section, and the second distance cooperate to provide an access path between the second and fourth seats to the third seat, the access path having a minimum spacing between the second shell and the third seat pan, in combination with other specifically claimed features.
Regarding claim 8, the prior art of record does not show a pair of seats wherein the first shell is positioned in a second direction transverse from the first direction, such that at least part of the second armrest is positioned directly in front of the third armrest; the second seat pan edge and the second backrest are at a first angle equal to or greater than perpendicular from the first direction as measured at the inner armrests; and when a second pair of seats, with a third seat identical to the first seat and a fourth seat identical to the second seat such that the second pair of seats is identical to the first pair of seats, is positioned a second distance immediately behind the first pair of seats, the first angle, the second curved section, and the second distance cooperate to provide an access path between the second and fourth seats to the third seat, the access path having a minimum spacing between the second shell and the third seat pan, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/August 8, 2022                                            Primary Examiner, Art Unit 3636